DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Swehla on 02/16/2021.
The application has been amended as follows:
1. Amend claim 1 to read:
	1. A computing device, comprising: 
	2one or more processors; 
	3a wireless transceiver communicatively coupled to the one or more 4processors; 
	5a non-transitory computer readable storage medium communicatively 6coupled to the one or more processors, wherein the non-transitory computer readable 7storage medium includes instructions that, when executed by the one or more processors, 8cause the one or more processors to perform operations including: 
		9receiving, at the computing device, a set of programming content; 

	12filtering the set of programming content and additional content 13based on parameters to create a filtered set of content from a plurality of different 14sources, the set of programming content and the additional content received and/or 15retrieved from the plurality of different sources; 
	16analyzing the filtered set of content from the plurality of different sources, the analyzing comprising:
	 18performing one or both of audio recognition and video 19recognition on at least part of the filtered set of content to identify audio 20characteristics and/or video characteristics that the one or more processors 21correlate to one or more types of events from a plurality of types of events 22with one or more portions of the filtered set of content, the audio recognition 23comprises recognizing substance of audio within at least one portion of a 24program or other video content in the filtered set of content, the 25recognized substance comprising dialogue within the at least one 26portion of the program or other video content; 
	27selecting one or more sets of particular rules associated with 28the one or more types of events, where the one or more sets of particular 29rules are machine-learned based at least in part on recognizing audio 30substance of various types of events within a plurality of programs 31and/or other video content over time, and the one or more sets of 32particular rules comprise at least one rule for identifying a clip from 33within a program or 
	36searching the filtered set of content for portions of the 37filtered set of content associated with the keyword; 
	38selecting a first video clip from the filtered set of content 39based part on identifying a first event within the first video clip associated 40with the keyword; and 
	41selecting a second video clip from the filtered set of content 42based on identifying a second event within the second video clip associated with the keyword;
	44determining a pre-event time period and a post-event time period for 45each of the first event and the second event based on the one or more types of events 46and the one or more sets of particular rules associated with the one or more types 47of events including the at least one rule for identifying a clip from within a 48program or other video content as discrete from one or more other portions of 49the program or other video content; and 
	50generating and displaying [[a]] the supercut using the first event, the second 51event, the pre-event time periods, and the post-event time periods.

2. Amend claim 9 to read:
	9. A computer-implemented method, the method 2comprising: 
	3receiving, at a computing device, a set of programming content; 

	6filtering the set of programming content and additional content based on 7parameters to create a filtered set of content from a plurality of different sources, the set of 8programming content and the additional content received and/or retrieved from the 9plurality of different sources; 
	10analyzing the filtered set of content from the plurality of different sources, the analyzing comprising:
	 12performing one or both of audio recognition and video recognition 13on at least part of the filtered set of content to identify audio characteristics and/or 14video characteristics to correlate to one or more types of events from a plurality of 15types of events with one or more portions of the filtered set of content, the audio 16recognition comprises recognizing substance of audio within at least one portion 17of a program or other video content in the filtered set of content, the recognized 18substance comprising dialogue within the at least one portion of the program 19or other video content; 
	20selecting one or more sets of particular rules associated with the one 21or more types of events, where the one or more sets of particular rules are machine- 22learned based at least in part on recognizing audio substance of various types of 23events within a plurality of programs and/or other video content over time, 24and the one or more sets of particular rules comprise at least one rule for 25identifying a clip from within a program or other video content as discrete 26from 
	28searching the filtered set of content for portions of the filtered set of 29content associated with the keyword; 
	30selecting a first video clip from the filtered set of content based part 31on identifying a first event within the first video clip associated with the keyword; 32and 
	33selecting a second video clip from the filtered set of content based 34on identifying a second event within the second video clip associated with the 35keyword; 
	36determining a pre-event time period and a post-event time period for each 37of the first event and the second event based on the one or more types of events and the 38one or more sets of particular rules associated with the one or more types of events 39including the at least one rule for identifying a clip from within a program or other 40video content as discrete from one or more other portions of the program or other video content; and Page 6 of 16Appl. No. 16/051,506Attorney Docket No. P2018-01-11 (1077141) Amdt. dated February 2, 2021 Response to Office Action of October 2, 2020 
	42generating and displaying [[a]] the supercut using the first event, the second event, 43the pre-event time periods, and the post-event time periods.

3. Amend claim 17 to read:
17. A television receiver, comprising: 
2one or more processors; 
3a non-transitory computer readable storage medium communicatively 4coupled to the one or more processors, wherein the non-transitory computer readable 5storage 
7receiving a set of programming content; 
8receiving an input from a user including a command to generate a 9supercut and a keyword associated with the supercut; 
10filtering the set of programming content and additional content 11based on parameters to create a filtered set of content from a plurality of different 12sources, the set of programming content and the additional content received and/or 13retrieved from the plurality of different sources; 
14analyzing the filtered set of content from the plurality of different 15sources, the analyzing comprising: 
16performing one or both of audio recognition and video 17recognition on at least part of the filtered set of content to identify audio 18characteristics and/or video characteristics to correlate to one or more types 19of events from a plurality of types of events with one or more portions of 20the filtered set of content, the audio recognition comprises recognizing 21substance of audio within at least one portion of a program or other 22video content in the filtered set of content, the recognized substance 23comprising dialogue within the at least one portion of the program or other video content;
 25selecting one or more sets of particular rules associated with 26the one or more types of events, where the one or more sets of particular 27rules are machine-learned based at least in part on recognizing audio 28substance of various types of events within a plurality of programs 29and/or 
34searching the filtered set of content for portions of the 35filtered set of content associated with the keyword; 
36selecting a first video clip from the filtered set of content 37based part on identifying a first event within the first video clip associated 38with the keyword; and 
39selecting a second video clip from the filtered set of content 40based on identifying a second event within the second video clip associated 41with the keyword; 
42determining a pre-event time period and a post-event time period for 43each of the first event and the second event based on the one or more types of events 44and the one or more sets of particular rules associated with the one or more types 45of events including the at least one rule for identifying a clip from within a 46program or other video content as discrete from one or more other portions of 47the program or other video content; and 
48generating and displaying [[a]] the supercut using the first event, the second 49event, the pre-event time periods, and the post-event time periods.


Allowable Subject Matter
Claims 1-20 are allowed in view of above amendments along with Applicant’s amendments/arguments filed on 02/02/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method comprising: … “selecting one or more sets of particular rules associated with 28the one or more types of events, where the one or more sets of particular 29rules are machine-learned based at least in part on recognizing audio 30substance of various types of events within a plurality of programs 31and/or other video content over time, and the one or more sets of 32particular rules comprise at least one rule for identifying a clip from 33within a program or other video content as discrete from one or more 34other portions of the program or other video content based at least in 35part on recognizing dialogue in the clip” as recited in combination with other features with respect to independent claims 1, 16, and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10555023 to McCarthy discloses personalized recaps clips
US 2019/0370558 to Forsythe discloses detecting source media relating to a mass participation event.
US 2018/0176661 to Varndell discloses a method for collaborative comments or metadata annotation of video.
US 2017/0195753 to Dakss discloses a method for generating segmented content based on related data ranking.
US 2015/0296228 to Chen discloses a method for performing multi-modal video datastream segmentation.
US 2003/0221198 to Sloo discloses interest messaging entertainment system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425